         Case 1:19-cr-00012-VSB Document 208 Filed 01/16/20 Page 1 of 1



                                     RICHARD PALMA
                                        ATTORNEY AT LAW
                                   122 EAST 42 STREET- SUITE 620
                                    NEW YORK, NEW YORK 10168



MEMBER OF THE BAR                                                         TEL. (212) 686-8111
NEW YORK & FLORIDA                                                        FAX. (212) 202-7800
                                                                   E-MAIL: rpalma177@gmail.com

                                              January 15, 2020

ECF FILED

Honorable Vernon S. Broderick
United States District Judge
U.S. District Court for S.D.N.Y.                        Sentencing in this matter is hereby adjourned to
40 Foley Square                                         March 6, 2020 at 2:30 p.m.
New York, N.Y. 10007
                                                                      1/21/2020

       Re:     U.S. v. Pickney, et al., including Jamal Perez, 19 Cr. 12 (VSB)
               Defense request an adjournment of the January 29th Sentencing Hearing to
               the week of March 2nd.

Dear Judge Broderick:

        As Mr. Jamal Perez’s court assigned counsel, I respectfully request that the January 29th
sentencing hearing be continued to the week of March 2nd. Mindful of Your Honor’s individual
rules require defense sentencing memorandum filed two weeks in advance of sentencing, I bring
to the Court’s attention that the final PSR is still pending. It is my practice to review the final
report with the client before drafting and filing a submission to the court. In anticipation that the
report will be available in the next several weeks, and considering my travel schedule in the
month of February, I request that the matter be reset for the first week of March. This
adjournment will enable me to review it with Mr. Perez and submit a submission on his behalf on
a timely basis.

      For these reasons, I make this request. Your Honor’s consideration of this request is
much appreciated. If there are any questions I am available immediately by cellular phone
number (917) 751-5754.

       Thank you.

                                              Respectfully submitted,
                                              s/Richard Palma
                                              Richard Palma (Bar No. rp 4441)



                                           RICHARD PALMA
                                          ATTORNEY AT LAW
